                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    ROBERT ANTHONY MARTINELLI,                            Case No. 18-cv-06030-JD
                                                        Petitioner,
                                   9
                                                                                              ORDER OF DISMISSAL
                                                  v.
                                  10
                                                                                              Re: Dkt. Nos. 2, 3
                                  11    ROBERT NEUSCHMID,
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Robert Martinelli, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  15   pursuant to 28 U.S.C. § 2254. Court records indicate that petitioner already proceeds with a case

                                  16   in this Court concerning the same underlying conviction. See Martinelli v. Neuschmid, Case No.

                                  17   18-cv-2610 JD. Petitioner may only proceed with one petition concerning a conviction and he

                                  18   must bring all of his claims in that petition. In the earlier filed petition, the Court recently

                                  19   dismissed petitioner’s motion for a stay with leave to amend. If petitioner seeks to bring

                                  20   additional claims concerning the underlying conviction he must raise them in the earlier petition

                                  21   and address if they are fully exhausted or if he seeks a stay to exhaust them. This case is

                                  22   dismissed as duplicative. See Adams v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir.

                                  23   2007).

                                  24                                               CONCLUSION

                                  25            1.     The motion to proceed in forma pauperis (Docket No. 2) is GRANTED. The

                                  26   motion to appoint counsel (Docket No. 3) is DENIED as this case is DISMISSED.

                                  27

                                  28
                                   1         2.     A certificate of appealability is DENIED. The Clerk shall close this case.

                                   2         IT IS SO ORDERED.

                                   3   Dated: October 26, 2018

                                   4

                                   5
                                                                                                JAMES DONATO
                                   6                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT ANTHONY MARTINELLI,
                                   4                                                          Case No. 18-cv-06030-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 26, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Anthony Martinelli ID: BC-9943
                                       C.S.P. Solano A2-229 L
                                  18   2100 Peabody Road
                                       P.O. Box 4000
                                  19   Vacaville, CA 95696
                                  20

                                  21
                                       Dated: October 26, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          3
